Citation Nr: 0526752	
Decision Date: 09/30/05    Archive Date: 10/17/05

DOCKET NO.  03-19 257	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Buffalo, 
New York


THE ISSUES

1.  Entitlement to service connection for bilateral hearing 
loss.

2.  Entitlement to service connection for bilateral tinnitus.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

K. J. Kunz, Counsel


INTRODUCTION

The veteran served on active duty from September 1966 to 
September 1969.

This appeal comes before the Board of Veterans' Appeals 
(Board) from a November 2002 rating decision of the Buffalo, 
New York Regional Office (RO) of the United States Department 
of Veterans Affairs (VA).  In that decision, the RO denied 
service connection for bilateral hearing loss and for 
bilateral tinnitus.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify you if 
further action is required on your part.


REMAND

The veteran contends that he has hearing loss and tinnitus as 
a result of in-service noise exposure due to artillery fire.  
His DD Form 214 shows that he served in an artillery unit in 
Vietnam.  He also reports that tinnitus began during service, 
and has continued since.

Service connection for hearing loss is regulated at 38 C.F.R. 
§ 3.385 (2004), which describes the level of hearing 
impairment, as measured by auditory thresholds at specific 
frequencies, that must exist to be considered a disability 
for VA compensation purposes.

A VA audiological examination of the veteran performed in 
July 2002 showed bilateral hearing impairment that meets the 
criteria under 38 C.F.R. § 3.385 for a hearing impairment 
disability.

In Hensley v. Brown, 5 Vet. App. 155 (1993), the United 
States Court of Appeals for Veterans Claims (Court) noted 
that 38 C.F.R. § 3.385, "does not preclude service 
connection for a current hearing disability where hearing was 
within normal limits on audiometric testing at separation 
from service."  5 Vet. App. at 159.  The Court explained 
that:

[W]hen audiometric test results at a 
veteran's separation from service do not 
meet the regulatory requirements for 
establishing a "disability" at that 
time, he or she may nevertheless 
establish service connection for a 
current hearing disability by submitting 
evidence that the current disability is 
causally related to service.

5 Vet. App. at 160.

The report of the July 2002 VA audiological examination 
indicated that the veteran reported exposure to noise in 
combat in Vietnam, and in jobs since service.

In light of the veteran's history of noise exposure while on 
active duty the Board will remand this case for additional 
evidence relevant to the claims.  The RO should ask the 
veteran to describe in greater detail his history of noise 
exposure during and after service.  The RO should then 
provide the veteran's claims file to an appropriate VA 
practitioner to provide an opinion as to the likelihood that 
any hearing loss and/or tinnitus are due to service.

Accordingly, this case is REMANDED for the following:

1.  The RO should ask the veteran to 
describe in detail his history of noise 
exposure in-service and postservice.  In 
particular, the veteran should report how 
frequently he performed artillery fire 
support missions in Vietnam, what jobs he 
held postservice, and what noise 
environments he worked in after 
discharge.  The veteran should detail his 
postservice duties as a carpenter, CNC 
operator, and class I polisher, to 
include the source of any noise while 
working in those occupations.  The RO 
should associate any statement received 
with his claims file.

2.  Thereafter, the RO should provide the 
veteran's claims file, including the 
above history, to an appropriate VA 
practitioner for review.  The RO should 
ask the practitioner to opine whether it 
is at least as likely as not (i.e., is 
there a 50/50 chance) that either a 
hearing loss and/or tinnitus began during 
service, or whether either disorder is a 
result of in-service noise exposure.

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The veteran has the right to submit 
additional evidence and argument on the matter that the Board 
has remanded.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).


	                  
_________________________________________________
	DEREK R. BROWN
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2004).
 
 
 
 

